Malden v R.P.S. Props., LLC (2021 NY Slip Op 01760)





Malden v R.P.S. Props., LLC


2021 NY Slip Op 01760


Decided on March 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2018-11114
 (Index No. 510054/17)

[*1]Kristine Malden, et al., appellants, et al., plaintiffs,
vR.P.S. Properties, LLC, defendant; Wykoff S.P., LLC, nonparty-respondent. Fred L. Seeman, New York, NY (Peter Kirwin of counsel), for appellants.


Kucker Marino Winiarsky & Bittens, LLP, New York, NY (Jason M. Frosch of counsel), for nonparty-respondent.

DECISION & ORDER
In an action, inter alia, for declaratory and injunctive relief, the plaintiffs Kristine Malden, Myles Bennett, Zach Weingart, and Matthew Chaves appeal from an order of the Supreme Court, Kings County (Karen B. Rothenberg, J.), dated July 19, 2018. The order, insofar as appealed from, granted that branch of the motion of nonparty Wykoff S.P., LLC, which was for an award of pendente lite use and occupancy against those plaintiffs.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the July 19, 2018 order must be dismissed because the right of direct appeal therefrom terminated with the entry of the December 13, 2018 order and judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the July 19, 2018 order are brought up for review and have been considered on the appeal and cross appeal from the December 13, 2018 order and judgment (see CPLR 5501[a][1]; Malden v Wykoff S.P., LLC, _____ AD3d _____ [decided herewith]).
CHAMBERS, J.P., MILLER, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court